PER CURIAM.
In finding appellant, a juvenile, guilty of the delinquent act, the trial court stated, “[bjased on the totality of the circumstances and the credibility of the testimony, I find the defendant guilty as charged.” (Emphasis added). Appellant argues that the court failed to use the proper burden of proof of “beyond a reasonable doubt.” However, “totality of the circumstances” is not a burden of proof, and the judge’s use of that phrase does not demonstrate that he used a lesser standard, but merely considered all of the evidence and circumstances. See, e.g., Sokol v. State, 217 So.2d 843, 844 (Fla. 3d DCA 1969).
Affirmed.
WARNER, STEVENSON and TAYLOR, JJ., concur.